Citation Nr: 0702716	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-17 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the cervical spine with muscle 
spasm (now claimed as broken vertebrae).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
October 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which found that new and material 
evidence had not been submitted to reopen his claim of 
entitlement to service connection for degenerative joint 
disease of the cervical spine with muscle spasm (now claimed 
as broken vertebrae).


FINDINGS OF FACT

1.  A September 2000 Board decision denied service connection 
for degenerative joint disease of the cervical spine on the 
basis that no competent evidence related this disability to 
service.

2.  The evidence received since the September 2000 Board 
decision does not raise a reasonable possibility of 
substantiating the veteran's claim of entitlement to service 
connection for degenerative joint disease of the cervical 
spine with muscle spasm.


CONCLUSIONS OF LAW

1.  A September 2000 Board decision that denied service 
connection for degenerative joint disease of the cervical 
spine is final.  38 U.S.C.A. § 7104 (West Supp. 2005); 38 
C.F.R. §§ 20.302, 20.1103 (2006).

2.  The evidence presented since the September 2000 Board 
decision is not new and material, and the claim of 
entitlement to service connection for degenerative joint 
disease of the cervical spine with muscle spasm has not been 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West Supp. 2005); 38 
C.F.R. §§ 3.156, 20.1105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking service connection for 
degenerative joint disease of the cervical spine with muscle 
spasm.  However, the Board must first determine whether new 
and material evidence has been submitted since a final 
September 2000 Board decision.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West Supp. 2005); 38 C.F.R. § 
3.303(a) (1996).  In addition, certain chronic diseases such 
as arthritis may be presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A.         
§§ 1101, 1112, 1113, 1137 (West Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2006).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In September 2000, the Board denied service connection for 
degenerative joint disease of the cervical spine on the basis 
that this condition was not shown in service or during the 
one-year presumptive period after service.  The Board noted 
that the veteran's service medical records made no reference 
to problems with his cervical spine, and that the post-
service medical evidence showed that degenerative joint 
disease of the cervical spine was first diagnosed in 1993, 
approximately 29 years after his separation from active duty.  
The Board therefore denied the veteran's claim on the basis 
that there was no competent medical evidence of a nexus 
between the veteran's degenerative joint disease of the 
cervical spine and service. 

In May 2004, the veteran filed another claim for service 
connection for degenerative joint disease of the cervical 
spine with muscle spasms (now claimed as broken vertebrae).  
Unless the Chairman orders reconsideration, or one of the 
other exceptions to finality apply, all Board decisions are 
final on the date stamped on the face of the decision and are 
not subject to revision on the same factual basis.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  However, if the 
veteran presents or secures new and material evidence with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.

When reopening an appellant's claim, VA performs a two-step 
analysis.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 38 
U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).  According to VA regulation, "new" means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and 
material evidence cannot be cumulative or redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.; Winter v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins v. West, 12 Vet. App. 209, 218-19 
(1999) (en banc).  The second step applies only after 
satisfying the preceding step.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 325 (1999).  

The additional evidence submitted since the final September 
2000 Board decision includes numerous VA treatment records, 
several of which show treatment for degenerative joint 
disease of the cervical spine.  The Board finds that these 
records are new, because they were not associated with the 
record at the time of the September 2000 Board decision.  
However, none of these records includes a medical opinion 
concerning the etiology or date of onset of this condition.  
In other words, none of these records includes a medical 
opinion of a nexus between the veteran's degenerative joint 
disease of the cervical spine and service.  Since the lack of 
a nexus opinion was the basis of the final September 2000 
Board decision, the newly submitted evidence does not relate 
to an unestablished fact necessary to substantiate the claim.  
Hence, these records are not material to the central issue in 
this case.  

In addition to the newly submitted medical evidence, the 
Board has considered lay statements provided by the veteran, 
including testimony presented at a hearing held in October 
2005.  However, the Board emphasizes that lay statements are 
not material within the meaning of 38 C.F.R. § 3.156.  In 
Moray v. Brown, 5 Vet. App. 211 (1993), the U.S. Court of 
Appeals for Veterans Claims (Court) noted that lay persons 
are not competent to offer medical opinions or diagnoses and 
that such evidence does not provide a basis on which to 
reopen a claim of service connection.

As a whole, the evidence received since the September 2000 
Board decision, when viewed either alone or in light of all 
the evidence of record, is not new and material.  Therefore, 
the September 2000 Board decision remains final and the 
appeal is denied.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).   In particular, a February 2004 letter by the RO (1) 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate his claim; (2) 
informed him about the information and evidence that VA will 
seek to provide; (3) informed him about the information and 
evidence he is expected to provide; and (4) requested him to 
provide any evidence in his possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claims."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the February 2004 letter complies with 
Kent v. Nicholson, 20 Vet. App. 1 (2006), in which the Court 
held that, in addition to notifying the veteran of evidence 
and information necessary to prove his underlying claim, the 
claimant must be notified of the evidence and information 
necessary to reopen his claim for service connection on the 
basis of new and material evidence.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, No. 02-1814 
(September 22, 2006) (finding that the Board erred by relying 
on various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  

The Veterans Claims Assistance Act of 2000 appears to have 
left intact the requirement that a veteran present new and 
material evidence to reopen a final decision under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist has been fulfilled and proceed to evaluate the 
merits of the claim.  38 U.S.C.A.  § 5103A(f); see also 
Paralyzed Veterans of America, 345 F.3d 1334 (Fed. Cir. 2003) 
(holding that, in the absence of new and material evidence, 
VA is not required to provide assistance to a claimant in 
attempting to reopen a previously disallowed claim).  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.



ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for degenerative 
joint disease of the cervical spine with muscle spasm, the 
appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


